Citation Nr: 9935015	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-01 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death, to include basic eligibility for dependents' 
educational assistance under Chapter 35 of Title 38 of the 
United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death, to include basic 
eligibility for dependents' educational assistance under 
Chapter 35 of Title 38 of the United States Code.  The 
appellant filed a timely notice of disagreement 


FINDINGS OF FACT

1.  The veteran died on May [redacted] 1997, at age 80.  Congestive 
heart failure was the immediate cause of death, with no other 
causes or significant conditions noted on the death 
certificate.  

2.  At the time of his death, the veteran was service 
connected for severe residuals of multiple shell fragment 
wounds to the muscles of the left thigh, with retained 
foreign bodies and an incisional hernia of the lateral 
surface, bilateral hearing loss, perforation of the left 
femoral artery, and healed scars of the left thigh.  

3.  Evidence of a medical nexus between the veteran's cause 
of death and a disease or injury incurred in or aggravated by 
service, or within a year thereafter, or a service connected 
disability, has not been provided.  


CONCLUSION OF LAW

Service connection for the veteran's cause of death, to 
include basic eligibility for dependents' educational 
assistance under Chapter 35 of Title 38 of the United States 
Code, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310, 3501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
significant disabilities, including cardiovascular 
disabilities, at the time he entered active military service 
in April 1942.  In February 1945, he sustained a gunshot 
wound to the left thigh while in combat in Germany.  A 
laceration of the femoral artery was also incurred.  He was 
immediately transferred to a military medical facility for 
treatment, including surgery and recuperation.  At the time 
of his service separation, he was noted to have retained 
foreign bodies in his left thigh, as well as several scars of 
the leg.  Pain and weakness of the leg were noted on his July 
1945 Certificate of Disability for Discharge.  However, no 
cardiac disabilities were noted at any time during the 
veteran's service.  The veteran was awarded the Combat 
Infantryman's Badge, the Purple Heart Medal, 3 Bronze Battle 
Stars, and the Silver Star.  

Following service, the veteran was afforded several VA 
medical examinations, including an April 1947 chest X-ray, 
and at no time was a cardiovascular disability diagnosed, 
with the exception of the healed perforated femoral artery of 
the left thigh, incurred during service.  On X-ray in April 
1947, the veteran's heart and aorta were described as normal 
in size, shape, and appearance.  

The veteran was afforded a VA medical examination in May 1997 
to determine his eligibility housebound/aid and attendance 
benefits.  He complained of generalized weakness, fatigue, 
and dyspnea.  Medical diagnoses of Meniere's disease, chronic 
obstructive pulmonary disease, congestive heart failure, 
hypertension, diabetes mellitus, osteoarthritis, and chronic 
thrombocytopenia were noted.  

The veteran was a resident at a private nursing home 
beginning in March 1997.  While a resident of this home, he 
passed away on May [redacted] 1997, at age 80.  According to the 
death certificate, congestive heart failure was the immediate 
cause of death, with no other causes or significant 
conditions noted.  At the time of his death, he had been 
granted service connection, with a compensable rating, for 
severe residuals of multiple shell fragment wounds to the 
muscles of the left thigh, with retained foreign bodies and 
an incisional hernia of the lateral surface.  He was also 
service connected for bilateral hearing loss, perforation of 
the left femoral artery, and healed scars of the left thigh.  

The appellant, the veteran's widow, filed an application for 
dependency and indemnity compensation, including service 
connection for the veteran's cause of death.  The RO reviewed 
the evidence of record and denied this claim via a July 1997 
rating decision.  She filed a timely notice of disagreement, 
initiating this appeal.  

Analysis

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  Service connection may be 
granted for a veteran's cause of death if a disability 
causing death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  The death of a veteran will 
be service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1999).  Service connection is 
also warranted for a disability which is proximately due to 
or the result of a service connected disability.  38 C.F.R. 
§ 3.310 (1998).  Basic eligibility for dependents' 
educational assistance is warranted if  the veteran died of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 1991 
& Supp. 1999).  When, after all the evidence is presented, an 
approximate balance exists between the positive and negative 
evidence, the benefit of the doubt will be granted the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
applied these same requirements when determining if a claim 
for service connection for cause of death claim is well 
grounded.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  To 
be well grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In the present case, congestive heart failure is listed as 
the immediate, and only, cause of death.  Service connection 
for cause of death is warranted if congestive heart failure 
was either incurred in service, or was caused by the 
veteran's service connected disabilities.  In the case of 
certain statutorily enumerated disorders, such as all forms 
of valvular heart disease, these disabilities may be presumed 
to have been incurred in service if they manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, both the 
veteran's service medical records and his immediate post-
service medical records are without any notation of a cardiac 
disability.  Upon X-ray in April 1947, the veteran's heart 
and aorta were described as normal in size, shape, and 
appearance.  Despite the numerous VA medical evaluations 
afforded the veteran following service, no cardiac disability 
was noted.  The first diagnosis of a cardiac disability dates 
to May 1997, more than 50 years after the veteran's discharge 
from service, when he was noted to have congestive heart 
failure, chronic thrombocytopenia, and hypertension, among 
other disabilities.  However, the medical examiner did not 
suggest that any of these disabilities was due to or resulted 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Where the claim 
lacks any evidence indicating a cardiac disability either 
incurred during service or within a year thereafter, the 
claim is not well grounded.  Bloom at 187.  

At the time of his death, the veteran was service connected 
for severe residuals of multiple shell fragment wounds to the 
muscles of the left thigh, with retained foreign bodies and 
an incisional hernia of the lateral surface, bilateral 
hearing loss, perforation of the left femoral artery, and 
healed scars of the left thigh.  If any of these service 
connected disabilities was either a principal or contributory 
cause of death, service connection for the veteran's cause of 
death is warranted.  38 C.F.R. § 3.312 (1999).  However, no 
evidence of record suggests any of the veteran's service 
connected disabilities contributed in any fashion to his 
fatal congestive heart failure.  The death certificate itself 
does not list any of these service connected disabilities as 
either an immediate or contributory cause of death, and no 
other medical evidence of record suggests such a link between 
congestive heart failure and his service connected 
disabilities.  In the absence of any medical evidence linking 
the veteran's cause of death with any service connected 
disability, the claim is not well grounded.  Id.  

In conclusion, the appellant has not submitted medical 
evidence that the veteran's ultimately fatal congestive heart 
failure was either incurred in or aggravated by service, or 
within a year thereafter, or was proximately due to or 
resulted from a service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309,  3.310, 3.312 (1999).  For 
this reason, her claim is not well grounded, and must be 
denied on that basis.  Grottveit, supra.  As is noted above, 
basic eligibility for dependents' educational assistance is 
contingent upon a finding that the veteran's death is service 
connected. 38 U.S.C.A. § 3501 (West 1991 & Supp. 1999).  
Accordingly, in the absence of such a finding, this claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  



ORDER

Service connection is not warranted for the veteran's cause 
of death, to include basic eligibility for dependents' 
educational assistance under Chapter 35 of Title 38 of the 
United States Code.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

